DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear and not readily understood of how and in what manner angle of arrival modeling is determined.  How such modeling is determined beforehand in order to determine estimated location of the proximate wireless-enabled personal location device is unclear.
Regarding claim 1, it is unclear and not readily understood of how and in what manner estimated location of the proximate wireless-enabled personal location device is determined.  It appears that the claimed limitation is incomplete for omitting essential step, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is: utilizing the 
Regarding claim 1, it recites the limitation “the wireless transceiver” in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, it recites the limitation “the angle of arrival and departure” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, it is unclear and not readily understood of how and in what manner estimated location of the proximate wireless-enabled personal location device is determined.  It appears that the claimed limitation is incomplete for omitting essential step, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is: utilizing the point of intersection therebetween for determining estimated location of the proximate wireless-enabled personal location device.
Regarding claim 20, it is unclear and not readily understood of how and in what manner estimated location of the proximate wireless-enabled personal location device is determined.  It appears that the claimed limitation is incomplete for omitting essential step, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is: utilizing the point of intersection therebetween for determining estimated location of the proximate wireless-enabled personal location device.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.  However, 35 USC 112(b) rejections must be overcome.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,965,961 discloses a geolocationing system and method for providing awareness in a multi-space environment, such as a hospitality environment or educational environment, are presented.  In one embodiment of the geolocationing system, a vertical and horizontal array of gateway devices is provided.  Each gateway device includes a gateway device identification providing an accurately-known fixed location within the multi-space environment.  Each gateway device includes a wireless transceiver that receives a beacon signal from a proximate wireless-enabled personal locator device.  The gateway devices, in turn, send gateway signals to a server, which determines estimated location of the wireless-enabled personal locator device.
US 10,827,219 discloses a geolocationing system and method for providing awareness in a multi-space environment, such as a hospitality environment or educational environment, are presented.  In one embodiment of the geolocationing system, a vertical and horizontal array of gateway devices is provided.  Each gateway device includes a gateway device identification providing an accurately-known fixed location within the multi-space environment.  Each gateway device includes a wireless transceiver that receives a beacon signal from a proximate wireless-enabled personal locator device.  The gateway devices, in turn, send gateway signals to a server, which determines estimated location of the wireless-enabled personal locator device with transmitted signal strength modeling.
US 10,827,311 discloses a geolocationing system and method for providing awareness in a multi-space environment, such as a hospitality environment or educational environment, are presented.  In one embodiment of the geolocationing system, a vertical and horizontal array of 
US 2020/0137524 discloses a geolocationing system and method for providing awareness in a multi-space environment, such as a hospitality environment or educational environment, are presented.  In one embodiment of the geolocationing system, a vertical and horizontal array of gateway devices is provided.  Each gateway device includes a gateway device identification providing an accurately-known fixed location within the multi-space environment.  Each gateway device includes a wireless transceiver that receives a beacon signal from a proximate wireless-enabled personal locator device.  The gateway devices, in turn, send gateway signals to a server, which determines estimated location of the wireless-enabled personal location device with trilateration and received signal strength modeling.
US 2016/0334498 discloses a method and apparatus for determining the location of a mobile device using multiple wireless access points, each wireless access point comprising multiple antennas.  The method comprises receiving a communication signal from the mobile device at said multiple antennas of said multiple wireless access points.  For each wireless access point, angle-of-arrival information of the received communication signal at the wireless access point is determined, based on a difference in phase of the received signal between different antennas.  The determined angle-of-arrival information for the received communication signal from the mobile device is then collected from each of the multiple wireless access points, and the 
US 2016/0007315 discloses a ranging system includes at least one beacon and a control module.  The at least one beacon is configured to scan each segment in a plurality of segments of an arc with a narrow radio frequency (RF) beam and receive a response signal from an end user node in at least one segment. Each segment of the arc is scanned at a specified time interval.  The control module is configured to communicate with the at least one beacon.  The control module is further configured to calculate at least one of an angle-of-arrival (AOA) and a time-of-flight (TOF) of a response signal from the end user node to the beacon and generate an end user node location relative to a beacon location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646